—Appeal by defendant from a judgment of the County Court, Westchester County (Edelstein, J.), rendered June 15, 1983, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Having failed to seek vacatur of his plea before Criminal Term either prior to or at the time of sentence, the issue raised by defendant as to the sufficiency of the plea allocution has not been preserved for review as a matter of law (People v Pellegrino, 60 NY2d 636). Nor do we find any basis in this record for review in the interest of justice (People v Harris, 61 NY2d 9). Brown, J. P., Rubin, Lawrence and Kooper, JJ., concur.